UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 9, 2009 (October 23, 2009) NOVO ENERGIES CORP. (Exact name of registrant as specified in its charter) Florida 333-63432 65-1102237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) EuropaPlace d'Armes,750 Côte de Place d'Armes Suite 64, Montréal Qc H2Y 2X8 Canada (Address of principal executive offices including zip code) Registrant’s telephone number, including area code: (514) 840-3697 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 23, 2009, Novo Energies Corp., a Florida corporation (the “Company”) publically disseminated a press release announcing the resignation of its President, Andre L'Heureux, and his appointment as Chief Technical Officer.The resignation of Andre L’Heureux was not the result of any disagreement with us on any matter relating to our operations, policies or practices. Mr. L'Heureux has over 25 years of experience in the chemical and biotechnological sector. He will be responsible for the planning, implementation and production of our proposed operating plastics and synthetic tire depolymerization plants in Quebec, Canada. Previously, Mr. L'Heureux was the President of Chemco Inc., a private chemical company for industrial water treatment products. Mr. L'Heureux has been a researcher in the development of polymer and biopolymer products. In 1984, he finished his studies as mechanical technologist from Limoilou College. Mr. L'Heureux continued his studies in thefield of business administration at the University of Quebec. In connection with his appointment, the Company amended its original employment agreement with Mr. L’Heureux, effective May 1, 2009 (the “Amended Agreement”).The Amended Agreement adjusts Mr. L’Heureux’s salary to $6,500 per month effective November 1, 2009. Also on October 23, 2009, Hakim Zahar was appointed President of the Company, effective on that date. Mr. Zahar has over 30 years of experience in the energy and environment sectors.Working in classic mechanical engineering since the beginning of his career, Mr. Zahar has overseen the development of several new industrial plants.
